Case 1:18-cv-02032-LDH-RER Document 29

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

a
DERRICK REAVES,
on behalf of himself and all others
similarly situated,
Plaintiff,
V.
MACYS.COM, LLC,

Defendant.

 

Filed 03/01/19 Page 1 of 1 PagelD #: 133

Case No.: 1:18-cv-02032

JOINT STIPULATION
FOR DISMISSAL

Pursuant to Rule 41(a)(1)(A) of the Federal Rules of Civil Procedure, Plaintiff Derrick

Reaves and Defendant Macys.com, LLC, by and through their respective counsel, stipulate and

agree to the dismissal of Plaintiffs individual claims against Defendant with prejudice, the

dismissal of the class claims against Defendant without prejudice, and the dismissal of the action

in its entirety, with each party to bear his/its own costs and attorneys’ fees.

PLAINTIFF DERRICK REAVES
eS
CK (CL 4086)
nne Seelig (AS 3976)
Lee Litigation Group, PLLC
30 East 39" Street, Second Floor

New York, NY 10016
(212) 465-1188

DEFENDANT MACYS.COM, LLC
a fo

 

Chad D. Silker fadmitted pro hac vice)
Macy’s Law Department

11477 Olde Cabin Road, Suite 400

St. Louis, MO 63141

(314) 342-6379

and

Daniel C. Fleming

Wong Fleming, P.C.

300 East 42" Street, 14!" Floor
New York, NY 10017

(212) 643-9668
